 ST. LOUIS TYPOGRAPHICAL UNION NO. 8277St.Louis Typographical Union No.8, affiliated withInternationalTypographicalUnion,AFL-CIO,'andPulitzer Publishing Company 2 and Internation-alBrotherhood of Electrical Workers,AFL-CIO,LocalNo. 13 and International TypographersUnion,AFL-CIO 4 Case 14-CD-346December15, 1970DECISION AND DETERMINATION OFDISPUTEbroadcasting at 1111 Olive Street, St. Louis, Missouri.The Pulitzer Publishing Company subscribes tointerstate news services, publishes nationally syndi-cated features, advertises nationally sold products,and annually has a gross volume of businessin excessof $200,000. The parties stipulated, and we find, thatthePulitzerPublishingCompany is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.BY MEMBERS FANNING, BROWN, AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingthe filing of charges by the Pulitzer PublishingCompany, alleging that St. Louis TypographicalUnion No. 8, affiliated with International Typograph-icalUnion, AFL-CIO, has violated Section 8(b)(4)(d)of the Act by threatening, coercing, or restraining theEmployer with an object of forcing or requiring theEmployer to assign certain work to employeesrepresented by St. Louis Typographical Union No. 8,rather than to employees represented by InternationalBrotherhood of Electrical Workers, AFL-CIO, LocalNo. 1. A hearing was held before Hearing OfficerDavid F. Yates on July 22 and 23, 1970. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingupon the issues. The rulings of the Hearing Officermade at the hearing are free from prejudicial errorand are hereby affirmed. Briefs were filed by ITULocal 8 and IBEW Local 1. Thereafter, IBEW Local Ifiled with the Board a Motion to Reopen Hearing, or,in the alternative, for permission to file copy ofarbitration award, and ITU Local 8 filed its opposi-tion thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe Pulitzer Publishing Company, a Missouricorporation, is engaged in the publication andprinting of a daily newspaper, The St. Louis Post-Dispatch, and the printing of another daily newspa-per, The St. Louis Globe-Democrat, at its facility at1133 Franklin Avenue, and in television and radioHerein calledITU Local 8 orRespondent2Herein calledEmployer or CompanyII.THE LABOR ORGANIZATION INVOLVEDThe partiesstipulated,and we find, that ITU Local8 and IBEW LocalIare labor organizations withinthe meaning of Section2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe work in dispute is the maintenance and testingof the fototronic 1200 typesetting machine, located inthecomposing room of the Pulitzer PublishingCompany.B.Facts as to the DisputeFor many years, the Company has had contractswith both ITU Local 8 and IBEW Local 1 forbargaining units covering, respectively, its composingroom and maintenance department at its facility. Thejurisdiction of each unit and the work to be performedby them raises no conflict except for the performanceof maintenance work in the composing room. Formany years the ITU machine tenders did all themaintenance, repairs, and testing of the typesettingmachines in the composing room. These machinesinclude mechanical line casters and mixers, whichhave a keyboard and circulating matrix and produce aslug of metal type. In 1959 the Company purchased afotosetter electronic machine and several years agoanother. These machines, like the earlier typesettingmachines, have a keyboard and circulating matrixwhich instead of producing metal slugs produces anend product of photosensitive paper or film contain-ing type image from which a photoengraving plate ismade. All the maintenance, testing, and repair of thefotosettermachine was performed by machine tend-ers.However, in 1966 or early 1967, at the insistenceof the electricians, the strobe lights and electricalreplacement parts for the fotosetter were removedfrom the composing room on the fourth floorand stored in the maintenance department lo-cated in the sub-basement of the building. The ITU3Herein called IBEW Local I or IBEW.4The Intervenor187 NLRB No. 35 278DECISIONSOF NATIONALLABOR RELATIONS BOARDalleges thatthe arbitrary demand by the IBEW andthe inefficiencies resultingfrom the removal of partsand denial of work formerly and regularly done by themachine tenders caused ITU Local 8 to insist uponincluding in itscurrentagreementthe parentheticalclause appearingin the jurisdiction section of thecollective-bargaining contract.On March 19, 1970, the Employer received afototronic 1200 typesetting machine, which is a highspeed typesetter, more sophisticated than the fotoset-ter and designed to perform the function of three orfour conventional typesetters. The Employer's direc-torof labor relations,William Trent, attemptedthrough meetings and correspondence to achieve anagreementbetween the ITU and the IBEW as to whowould perform themaintenanceand testing on thefototronic 1200. Because the parties could not agree astowho was to perform the work, the Employer'sdirector of labor relations issued a letter of assignmenton June 19, 1970. The Employer assigned to the ITUtheoperation,maintenance, and testing of thefototronic 1200 with the exception of specific itemswhich were listed and those specific items wereassignedto the IBEW.5 On June 23, 1970, RaymondNelke, president of the ITU Local 8, sent a letter toTrent in which Nelke took exception to the specificworkassignmentsto the IBEW and in which heclaimed the additional work related to the mainte-nanceand repair of the fototronic 1200, including thestoring and handling of necessary parts andmaterials.Nelke requested that the work be performed inaccordancewith his request and stated that theEmployer's failure to do so would cause the ITU touse all necessarymeansto enforce its demands,"including cessationof work by its members untilsuch timeas the company has complied with ourrequest."On June 24, 1970, the Company filed thecharge in thiscase.There has been no work stoppage,and up until the time of the hearing in the instantdispute the fototronic 1200 has not been in operation.C.Contentionsof thePartiesThe IBEW contends that its contract and theCompany's past practice give it jurisdiction over allelectrical maintenance work in the plant, including allthe electrical maintenance on the Company's compos-ing room machines. The ITU, on the other hand,contends that it has historically possessed jurisdictionover all the maintenance work on typesetting ma-chines, and that both its contract and past practicegive it jurisdiction. The ITU further contends thatbased on skills, training, and efficiency of operations5 IBEW Local I was assigned the following removal, repair, andreplacement of toggle switches, removal, repair, and replacement ofselector switches, removal, repair, and replacement of circuit breaker to thethe entire maintenance on those machines, electroni-cal as well as mechanical, belongs, and should beassigned, to the machine tenders.During the hearing, the Company stated that itagrees with the ITU claim and further stated that forreasons of efficiency and economy it would prefer toassign all the work in question to ITU machinetenders. The Company further stated that its splitassignment of June 19, 1970, was primarily made inorder to avoid a work stoppage. In expressing itspreference, the Company points out that an electri-cian must be called from some other area of the plant,often remote from the composing room, to determinethe cause of the breakdown, and that frequentlyunnecessary delays resulted because an electricianhad to be located and sometimes might have beenengaged in other equally important work. On theotherhand, ITU machine tenders work in thecomposing room and because of their familiarity withthe machines, ability to read type, and skills are moreproficient to perform the work.D.The Applicability of theStatuteBefore making a determination of a dispute, theBoard is required to find that there is a reasonablecause to believe that Section 8(b)(4)(d)has beenviolated.We are satisfied that there is adequatesupport for such finding in this case,in light of theITU's letter dated June 23, 1970, rejecting theCompany's June 19 assignment of certain work ontypesettingmachines in the composing room andadvising the Employer "that failure to comply withthe ITUrequest for the work to be performed wouldcause theITU touse all necessary means to enforce itsdemands, including cessation of work by its membersuntil such time as your Company has complied withour request."In view of the conduct described above,we find thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(d)has occurred and that the dispute isproperlybefore the Board for determination underSection 10(k) of the Act.E.Merits oftheDisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work, aftermain switch,removal and replacementof pilot lights,repair of armature-type motors ST LOUIS TYPOGRAPHICAL UNION NO. 8279giving due consideration to various relevant factors.The factors hereinafter set forth bear on the issue ofthe work assignment before us.1.Background facts as to the machines andoperations involvedThe earlier type of typesetting machine was acomplex machine designed to mold lines of type inmetal.The various processes of these machines wereactivated mechanically by cams, or by a lever movedby the operator of the machine. With the advance-ment of technology in the printing industry, electronicmachines such as the Elektron II and the fotosetter,which eliminated much of the mechanical procedures,were introduced and produced tapes and films ratherthan metaltype, from which a photoengraving plate ismade. As indicated previously, the removal andstorage of electronic parts remote from the composingroom resulted in a slowing down of maintenance andthe amount of such work that the machine tenderscould perform on the fotosetter machines. The ITUfiled a grievance under the terms of its contract butnever processed it to arbitration. Instead, it sought toresolve the problem by the insertion of new languagein its1969 contract.2.Theskills and trainingof the employeesThe machine tenders have always maintained andrepaired the typesetting machines in the Employer'scomposing room. They are required to bejourneymenwhich means that they have completed their appren-ticeship. The present contract provides that "The termof the apprenticeship shall be four (4) years." Prior tothe current agreement the apprenticeship was 6 years.The testimony of both the production manager andcomposing room foreman is that the machine tendershave the skills required to maintain, repair, and testthe fototronic 1200, that all of the machine tendershave taken instruction in electronics, and haveattended technical school and received electronictraining.Furthermore, the skills required in themaintenance and repair of the fototronic 1200 aresimilar to the skills presently required in the mainte-nance, repair, and testing of equipment now in thecomposing room, particularly the fotosetterma-chines.Furthermore, by reason of their constantexposure to typesetting they have the knowledge ofthe printer's trade and the compositor's craft. Theirability to read type is also necessary to facilitate theadjustments which have to be made in conjunctionwith the repair and the testing of the machines.6The IBEW electricians also possess the ability toperform maintenance upon the electrical componentsinvolved in the functioning of this machine. However,both the ITU and the Company assert, and the recordindicates, that the ITU machine tenders are betterprepared to perform the necessary maintenance workon the electrical operating controls of the newmachine by virtue of their greater familiarity with themechanical processes involved and their generaltraining and ability to read type. Repairs of compo-nents such as toggle switches, selector switches, circuitbreakers, pilot lights, and armature-type motors aregenerally handled by replacement rather than repair.The record further shows that on some occasions thearmature-type motors have been sent out for repairs.Moreover, the replacement of malfunctioning compo-nents with new parts prevents a greater amount of"downtime" in the composing room. In addition, themachine tenders' knowledge of the mechanicalfeatures of typesetting machines enables them to morequickly locate and replace a malfunctioning part. Inthe case of typesetting machines operated by pre-punched tape, which includes not only material to beconverted into type but also various operatinginstructions to the machine, the machine tenders areable more readily to read the tape and thereby acquireinformation which is used to locate the source of themalfunction. Upon the entire record, we concludethat,because of their greater familiarity with theoperations of the machines and the reading of typeand tape, the factors of training and skill appear tofavor the ITU machine tenders.3.Collective-bargaining agreementsThe record shows that the Company has hadcollective-bargaining contracts with both Unions fora number of years, beginning before the introductionof the electronically operated typesetting machines inthe plant. Both the ITU contract provisions7 andthose in the IBEW contract set forth below,H can besaid to be subject to an interpretation which wouldinclude jurisdiction over the maintenance of theelectronic components of the newly acquired foto-6We note that their training and background is similar to that found inInternationalAssociationofMachinists,LocalLodge 162, AFL-CIO(Cincinnati Enquirer, Inc)172 NLRB No 226 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDtronic 1200. Accordingly, we find that the factor ofcontract provisions favors neither Union.4.Company,area,industrypractice, andother pertinent decisionsIn addition to the Company's use of machinetenderson all maintenance and testing on itstypesetting machines, the record discloses that in theSt. Louis metropolitan area, machine tenders performallmaintenanceand testing on typesetting machines,specifically at the St. Louis Countian, the St. LouisDaily Record, and the Warwick Typographers Com-pany. The record further shows that in various othercities throughout the country, the fototronic 1200 ismaintained and tested by composing room employ-ees, specifically, in the cities of South Bend, Indiana,Seattle,Washington, Dallas, Texas, and Washington,D.C.IBEW Local 1 has filed with the Board a Motion toReopen Hearing, or, in the alternative, for permissionto file copy of an arbitration award in the instantdispute. ITU Local 8 has filed an opposition thereto.We note that ITU Local 8 did not appear at thearbitration hearing conducted under the AFL-CIOInternalDisputes Plan. Also,it isnot clear whetherthe Intervenor, International Typographical Union,AFL-CIO, or the Employer appeared at the hearing.In these circumstances,and as all parties have had anopportunity to set forth their position, and as therecord already contains, in the form of IBEWExhibits I and 2, awards made by the AFL-CIOInternalDisputes Board regarding the Kansas CityStar and the New York News, and as in the past undersimilar circumstances we have not considered thesedecisions to be controlling,9 we deny the Motion torIn relation to teletypesetter equipment,the currentITU contractprovides that25Maintenance,repairs,distributorstopsandothermechanical failures(includingmaintenance of any futureelectronicdevices that replace the functions of presentmechanical devices)shall be performed by employees inthe machine tenders' department(Art i, Sec 25)ArticleVII of the current agreement,entitled"Machine Tenders,"states thatIMachine Tenders shall do all the work necessary in theerection,repair and maintenance of all mechanical equipmentand devices(includinganyfuture electronic devices thatreplace the functions of present mechanical devices) describedin Article I of this contract2.Machine Tenders may be required to make any repairs,operations,or additions which may be necessary on suchmechanical equipment and devices(including any futureelectronicdevices that replace the functions of presentmechanical devices)Except in cases of emergency or during the machine tender'slunch period,a machine tender or machine tenders must be onduty at all times while such mechanical or devices(includingany future electronic devices that replace the functions ofReopen Hearing,and/or the admission of suchaward,in the instant case.However,we do take official notice of our decisionsinTheKansasCityStarCompany,10McCallCorporation,iiandCincinnatiEnquirer12cases inwhich we determined that the ITU machinists wereentitled to perform work like that in dispute here. IntheKansasCityStarcase we concludedthat the ITUmachinists were entitled to perform"mechanical andelectronic maintenance and repair" on certain piecesof equipment in the composing room,including theElektron equipment,and mechanical maintenance onallother line casting equipment in the composingroom.We held in theMcCallcase that the ITUmachinists were entitled to perform maintenance of"electronic portions of electro-mechanically operatedElektron and Monarch typesetting machines in thecomposing room."In theCincinnati Enquirercase wedetermined that the ITU machinists were entitled toperform maintenance of the electronic portions ontypesetting machines located in the composing room.5.Substitution of functions and job lossAs set forth above, for many years the ITU machinetenders have performed all maintenance work relatingtomechanical operations of the Company's typeset-tingmachines. Also, both the ITU machine tendersand the electricians represented by IBEW haveperformed tasks in connection with replacement orrepair of electrical components in these typesettingmachines. It is clear that, until the 1966 or 1967removal of the component parts for the fotosetterfrom the composing room, the ITU machine tendershad performed all work on the typesetting machines.The newer electronic machines perform precisely thepresent mechanical devices)are in operationWith the exception of the above parenthetical phrases in thecurrent agreement, the language relating to machine tenders andtheir jobhas remained unchanged for many years8 Section 1(a) of the current IBEW contract statesthe Union isherebyrecognized by the publisher as the sole andexclusivebargaining agent for all the employees of thepublisherengaged to maintain, repair, extend,add to, replace,run temporarycircuits and care for the entire and completeelectricalsystems,handle all electrical systems, electricalequipment,electricalmaterial(includingthatwhich isnecessary for installing all electrical equipment), and operationand maintenance of air-conditioning on and in theproperty ofthepublisher,including the fabrication of all frames andsupports exclusively for eectncal work . .9 International AssociationofMachinists,Local Lodge 162, AFL-CIO(CincinnatiEnquirer,Inc),172 NLRB No 226iULocal 124 of theInternational Brotherhoodof ElectricalWorkers,AFL-CIO (The KansasCity Star Company),160 NLRB 1091.11International Brotherhoodof ElectricalWorkers, Local 1527, AFL-CIO(McCall Corporation),161 NLRB 12812Supra ST. LOUIS TYPOGRAPHICAL UNION NO. 8same functions as the earlier mechanical typesettingmachines and hence are merely a more efficientsubstitute for the earlier mechanical devices.6.Efficiency of operationsThe Company, despite its prior written assignment,at the hearing indicated that it desires assignment ofallof the disputed maintenance work to the ITUmachine tenders,assertingthatsuch assignmentwould promote efficiency in its operations. Therecorddiscloses that in the newspaper printingbusiness,time is a prime factor,as there are constantdeadlines to be met. It is apparent that at least oneadvantage in the use of the fototronic 1200 machine isits probable contribution to speed in production. Therecord shows that the fototronic 1200 because of itsspeed will be replacing older machines, thus doing agreater volume of the work. This indicates that"downtime" will become a more critical factor whenmaintenance tasks are required.The ITUmachinetenders working in the composing room are availableto give immediate attention to maintenance tasks. Wefind that the factor of efficiency favors the ITU.Conclusions as to the Merits of the DisputeUpon consideration of all pertinent factors appear-ing in the record, we shall assign the disputed work tothe ITU machine tenders, who possess sufficient skill,are more effective in the performance of such workbecause of their broader knowledge of the machinesand of the typesetting process, and have performedthework in the past to the satisfaction of the281Company,which desires to assign them the work. Theassignment of the work in dispute to the machinetenders is consistent with that of other employers inthe industry.Moreover,theassignment of thedisputed work to the electricians would not promotethe efficiency of the Company's typesetting opera-tions, and might result in delay and unnecessary cost.We, accordingly,determine the instant jurisdictionaldispute by deciding that the ITU machine tenders,rather than the IBEW electricians,are entitled toperform the electronic maintenance work on theCompany's fototronic 1200 typesetting machine,including the replacement of the electronic compo-nents previously assigned to the IBEW electricians. Inmaking this determination, we are assigning the workto the machine tenders who are represented by theITU but notto that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following determination of dispute:The Machine tenders employed by the PulitzerPublishing Company, who are represented by the St.Louis Typographical Union No.8,affiliatedwithInternational Typographical Union, AFL-CIO, areentitled to perform the disputed work of maintainingand testing the fototronic 1200 typesetting machinelocated in the composing room of the PulitzerPublishing Company, St. Louis, Missouri.